DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 21 are pending.

Allowable Subject Matter
Claims 1 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “the circuit comprising: a driver circuit configured to be coupled to a supply circuit, wherein the driver circuit is configured to deliver a modulation signal to a control node of the power switch to control on/off switching of the power switch, wherein the driver circuit is further configured to modulate an output impedance of the driver circuit at the control node, perform one or more voltage measurements while modulating the output impedance of the driver circuit, and control the power switch based at least in part on the one or more voltage measurements” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 10, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 11, the prior art of record does not teach claimed limitation: “the method comprising: delivering a modulation signal to a control node of the power switch to control on/off switching of the power switch; modulating an output impedance of the driver circuit at the control node; performing one or more voltage measurements while modulating the output impedance of the driver circuit; and controlling the power switch based at least in part on the one or more voltage measurements” in combination with all other claimed limitations of claim 11.
Claims 12 – 20, the claims are allowed as they further limit allowed claim 11.
Regarding Claim 21, the prior art of record does not teach claimed limitation: “a driver circuit configured to be coupled to a supply circuit, wherein the driver circuit is configured to deliver a modulation signal to a control node of the power switch to control on/off switching of the power switch, wherein the driver circuit is further configured to modulate an output impedance of the driver circuit at the control node, perform one or more voltage measurements while modulating the output impedance of the driver circuit, and control the power switch based at least in part on the one or more voltage measurements” in combination with all other claimed limitations of claim 21.

The closest references are found based on the updated search:
Barrenscheen et al. (US 10,972,088 B1) discloses a driver circuit configured to control a power switch circuit that includes a power switch and a temperature-dependent circuit element electrically coupled to at least one node of the power switch (see claim 1).
Wilde (US 10,440,793 B1) suggests a third microcontroller pulse width modulated output coupled to a tunable white temperature control interface to provide a color control signal for the luminaire; and a hardware switch that causes the single microcontroller to execute instructions to join a wireless network when the hardware switch is actuated (see claim 1).
Ho et al. (US 2015/0084613 A1) teaches a high-side switch coupled to a power source; a low-side switch coupled between the high-side switch and ground, a detection node arranged between the high-side switch and the low-side switch; a driver switching the high-side switch and the low-side switch on and off (see claim 7).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        2/26/2022